PER CURIAM.
We have concluded after argument and a careful consideration of the record that the petition for writ of certiorari should be denied.
In connection with the contention that only two members of the full Commission heard and decided this case and that the Commission is not empowered to act unless all three members thereof hear and decide a case brought to the Commission for review we can only say that because “No objection to the absence of Commissioner Lightsey was interposed by counsel for any party to the cause” until the filing of the petition for a writ of certiorari in this Court the objection comes too late. See Wheeler v. Hendry Corporation, Fla., 70 So.2d 557.
The petition for writ of certiorari is denied.
THOMAS, Acting C. J., and ROBERTS, THORNAL, CALDWELL and HOBSON (Ret.), JJ., concur.